      Case 3:20-cr-00100-RGJ Document 9 Filed 11/10/20 Page 1 of 1 PageID #: 21

                                                                                 FILED
                                                                         VANESSA L ARMSTRONG, CLERK

                            UNITED STATES DISTRICT COURT                        Nov 10 2020
                            WESTERN DISTRICT OF KENTUCKY
                                    AT LOUISVILLE                         U.S. DISTRICT COURT
                                                                       WESTERN DISTRICT OF KENTUCKY

UNITED STATES OF AMERICA                                                          PLAINTIFF


vs.                                             CRIMINAL ACTION NO. 3:20CR-100-RGJ


BRAD LEE SCHUHMANN                                                                DEFENDANT


                                    MOTION TO UNSEAL

         Comes the United States of America, by counsel, Assistant United States Attorney Jo E.

Lawless, and moves the Court to unseal the Indictment.

                                             Respectfully Submitted,

                                             RUSSELL M. COLEMAN
                                             UNITED STATES ATTORNEY

                                             /s/Jo E. Lawless
                                             Jo E. Lawless
                                             Assistant United States Attorney
                                             717 West Broadway
                                             Louisville, Kentucky 40202
                                             (502) 582-5911
                                             (502) 582-5912 (fax)




                                 CERTIFICATE OF SERVICE

        A copy of the foregoing was served on Patrick Renn, counsel for Brad Schuhmann, via
electronic transmission on November 9, 2020.

                                             /s/Jo E. Lawless
                                             Jo E. Lawless
                                             Assistant United States Attorney
